Case 1:18-cv-01306-RLY-MPB Document 314-1 Filed 06/30/21 Page 1 of 2 PageID #: 24321




                                                   Exhibit A

                                     Certification of Geoffrey M. Miller
                                In Support of Motion to Appear Pro Hac Vice

            In support of the Motion to Appear Pro Hac Vice filed on my behalf by James P. Moloy

   of the law firm of BOSE MCKINNEY & EVANS LLP, and pursuant to S. D. Ind. Local Rule 83-

   6(b),

   the undersigned states:

            1.         I am admitted to practice and in good standing in the following courts:

                        Court                                           Date of Admission
                        State of Illinois                               July 2012
                        District of Columbia                            July 2013
                        State of New York                               May 2015
                        U.S. District Court for the Northern            July 2015
                        District of Illinois

            2.         I have never been disbarred or suspended from practice before any court,

   department, bureau or commission of any state or the United States. I have never received a

   reprimand or been subject to other disciplinary action from any such court, department, bureau or

   commission pertaining to conduct or fitness as a member of the bar.

            3.         I have reviewed the Seventh Circuit Standards of Professional Conduct and the

   Local Rules of the court, including the Rules of Disciplinary Enforcement, and that I will abide

   by these rules and standards.

            I certify that the above information is true and correct.




   4141387 (29379-1)
Case 1:18-cv-01306-RLY-MPB Document 314-1 Filed 06/30/21 Page 2 of 2 PageID #: 24322
